BRannon, President,
(Concurring):
A question in the case is, after a tender, must the very identical money be kept ready to be paid to the creditor, if he comes for it, or ready to be filed with a plea of tender or other pleading seeking to enforce the tender? If the money be'not kept, but is used by the debtor, will he be charged with interest after the tender ? I think he need not keep the ■same money. So he have that same money, or good legal tender money, when demanded of him, or when he brings it into court, that will do. He thereby keeps good his original tender. The other rule confers no benefit on the creditor. So he gets good money when he concludes to accept, or when the tender is enforced upon him, that is all he can ask. Why keep the same gold dollars? Others are as good as those. The other rule would needlessly harm the debtor, as it would require him to keep money idle for an indefinite time. Will we be told that he ought to pay interest because he has used the money and made interest? To that I reply that the money is his own, not the creditor’s, as before the tender it was the debtor’s and by refusal to accept it the creditor refused to become its owner. The interest upon it is not the creditor’s because it is not his money, and also because by the tender the debtor does all in his power to execute his promise to the. creditor, and the creditor’s wrongful refusal of the tender ought not to give him legal or moral claim to interest produced as well by the talent of the debtor as by the money. We will be misled in this matter by the general language of the books in treating of tender, as in many instances they seem to imply that the thing tendered. (the same) must be brought into court; but when we come down to the very point (that is, the identical money) they do *96not mean that. The forms of the plea of tender never aver that the money brought into court with the plea is the selfsame, identical money tendered, but is the same sum or amount of money tendered. That is their import. 2 Saund. Pl. & Ev. 835; 2 Chit. Pl. 431, 469, 601, 661; 5 Rob. Pr. 952, 953; 1 Barton, Law Pr. 493. A rule requiring the keeping of the same silver or gold dollars would be inconvenient and unnecessary. That the identical money need not be-kept is held pointedly by Colby v. Stevens, 38 N. H. 191; Curtiss v. Greenbanks, 24 Vt. 536. The case of Bissell v. Heyward, 96 U. S. 580, holds a contrary doctrine. 3t holds that a tender, to stop interest and costs, must be kept good, and ceases to have that effect if the money is used by the debtor for any other purpose. When we analyze the case, we find it unsatisfactory and not well considered on this point, as the opinion simply asserts said proposition, and cites Roosevelt v. Bank, 45 Barb. 579; Giles v. Hart, 3 Salk. 343; Sweatland v. Squire, 2 Salk. 623. Turn to these cases. The case cited from Barbour is productive of mischief by the syllabus, that “if after tender made the money is used by the debtor in his business, and mingled with his other money, the tender is not valid.” It is unwarranted by the opinion, as the judge delivering the opinion says, not that it is law, but that “it may be doubted whether a tender is good when it appears that the money tendered was afterwards used by the debtor in his own business. He is to keep the money always ready to pay when demanded, and when bills are tendered in payment and not objected to, the same bills should be brought into court. This would not be necessary to discharge a lien, but it might be to deprive a creditor of interest.” He cites Kortright v. Cady, 21 N. Y. 343. How that case supports such a proposition I do not see, holding, as expressed in the syllabus, that “tender of the money due upon a mortgage, at any time before foreclosure, discharges the lien, though made after the law day, and not kept good; and where the tender does not discharge the debt, but only •defeats a particular remedy, it is unnecessary to show continued readiness1 to pay or bring the money ihto court.” The two old English cases cited in the supreme court do not *97toucli this point Giles v. Hart, 3 Salk. 343, holds that, ‘-'in debt on bond to pay a certain sum on a day, there a tender on the day and semper paratus is a good plea, but not in assumpsitIn Sweetland v. Squires, 2 Salk. 623, the plea was a tender of so much, but the court held that as there was a breach of contract, and no damages or interest for time from breach to tender was included in tender, it was not good. The case of Shumaker v. Nichols, 6 Gratt. 592, may be said to look the other way, as it holds that a tender in payment of a judgment will not authorize the quashing of an execution, unless the tender is followed by payment into court and a motion to enter satisfaction. This is correct. It was an execution. The court has control of its execution. It ought not to be quashed, except on payment. It was a case still pending as to payment; just like a plea of tender before judgment, it must have the money with it. But, at any rate, this does not decide that it must be the identical dollars tendered. It further holds that a tender will not justify a court of equity in stopping execution, when it is not alleged or proven that the party kept the money on hand for discharge of the judgment. This is only a reiteration of the old doctrine that the plea must aver a “tout temps prist et encore prist” — at all times ready, and still ready, to pay. It does not hold that the very same money must be kept isolated and distinct after tender. The Virginia case of Downman v. Downman, 1 Wash. (Va.) 26, supports the view of the majority, as it holds that where money is tendered which is legal tender at the time, but not so af-terwards, the plea of tender ought to either bring in the very money tendered, or else money which is legal tender at the date of the plea.